UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6641



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CHUNGA HAKI MATATA, a/k/a K-9,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Shelby. Lacy H. Thornburg, District
Judge. (CR-94-44, CA-00-77-1-3)


Submitted:   September 21, 2000       Decided:   September 29, 2000


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chunga Haki Matata, Appellant Pro Se. Brian Lee Whisler, OFFICE
OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Chunga Haki Matata appeals the district court’s order denying

his motion for disclosure of grand jury materials.       We have re-

viewed the record and the district court’s opinion and find no

reversible error.     Accordingly, we affirm on the reasoning of the

district court. See United States v. Matata, Nos. CR-94-44; CA-00-

77-1-3 (W.D.N.C. Apr. 14, 2000).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                             AFFIRMED




                                   2